Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 6/10/21.  Claim(s) 1-23 are cancelled.  Claim(s) 24-44 are pending.  Claim(s) 39-42 have been withdrawn.
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action with respect to inducers, the percentages, and the range in a range moot, therefore hereby withdrawn.
Applicant's arguments with respect to 112 rejection of the last Office action with respect to the air pressure milling have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
Applicant's amendments to the claims have rendered the 103 rejections of the last Office action moot, therefore hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Aaron M. Raphael on 9/10/21.
In the specification on pg. 8, second to last paragraph, after “auxins are plant” please replace “brassinosterodial” with “brassinosteroidal”.
In the specification on pg. 10, third paragraph, after “the addition of plant” please replace “brassinosterodial” with “brassinosteroidal”.
In claim 24 at the beginning of line 4 please replace “brassinosterodial” with “brassinosteroidal” before “hormone selected from”.
In claim 43 after “wherein the at least one” please replace “brassinosterodial” with “brassinosteroidal”.
In claim 36, line 2, after “treated enzymatically using enzymes” please delete “such as proteases”.
Please cancel claims 39-42.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the prior art generally recognized the growth and harvesting of microalgae to produce fucoxanthin, the prior art does not disclose the particular arrangement of steps instantly claimed.  Further, the instant inventor has discovered, via experimentation, which variables to adjust for optimum production of the desired target (e.g. to stave for light, and which specific wavelengths of light to use).  The sum total of the experimental evidence of the instant inventor would not have necessarily been predictable, and therefore is not obvious in light of the teachings of the prior art.


Conclusion
Claim(s) 1-23 and 39-42 are cancelled.  Claim(s) 24-38 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627